Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings filed on April 07, 2020 are acceptable subject to correction of the informalities indicated below.  In order to avoid abandonment of this application, correction is required in reply to the Office action.  The correction will not be held in abeyance.
Examiner notes that while applicant discusses changes to the drawings in the remarks filed on June 03, 2022 in order to overcome the objections set forth in the non-final office action mailed on March 09, 2022, no new drawings were filed. The amendments to the specification overcame some, but not all, of the drawing objections set forth in the non-final office action. The remaining objections are listed below:
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference characters not mentioned in the description: 1501 in Figure 15, 1520 in Figure 15, 1518 in Figure 15, 1358 in Figure 15, 1701 in Figure 17, 1742 in Figure 17, 1758 in Figure 17, 2017 in Figure 20, 2019 in Figure 20, 2420 in Figure 25, and 2418 in Figure 25. 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference signs mentioned in the description: 1550 (Paragraph 0068 lines 6 and 8), 1558 (Paragraph 0068 line 10), and 1714 (Paragraph 0070 line 17).
Allowable Subject Matter
Claims 1-20 are allowed.
Newly amended claim 1 overcomes the art of record. While the Pfeiffer reference teaches first and second locks allowing the device to be adjusted in various orientations along difference axes, the first and second locks to do not allow for the device to be adjusted in different orientations along the same first axis. Further search and consideration was conducted and no additional references were found to teach the limitations of claim 1. Claims 2-6 and 9-20 are found to be allowable due to their dependency from claim 1. Claims 7 and 8 were previously found to contain allowable subject matter and were amended to include the limitations of the claims they depended from. 
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL R HYMEL whose telephone number is (571)272-0389. The examiner can normally be reached Generally M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on (571)270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.R.H./Examiner, Art Unit 3611                 


/JACOB D KNUTSON/Primary Examiner, Art Unit 3611